Title: To Benjamin Franklin from John Torris, 11 August 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. SirDunkerque 11th. Augt. 1780.
The Judgement your Excellency sends me for the five first Ransoms of the Black Princess I have Recd. & am thankfull for the Same.

I had already been Told the Intentions of our Councill for Prises, relative to the Flora; the Same I cannot conceive, & I think the Judgment Issued by your Excellency, Conformable to the King’s Réglement 28th. June 1778, must have it’s exécution or be appeald to Congress.
I have no Answer yet relative to the Commission of the Princess who is Sailed the 2d. Instt., But am not uneasy on the Subject, & your Excellency will wait till the Cruise is out. The Poor Capt. John Bell with his Boy, are Still at St. Omers I think— They are meer Prisonners, His Brig Hopewell havg. been Taken by the Black Prince & afterwd. retaken by the Ennemy. ‘Tis really a great misfortune for John Bell to have Sufferd so long a Time, & I have often wished for his Exchange, & in doing the Same, ‘Tis granting an act of Humanity.
I respectfully am Honnd. Sir Your Excellency’s Most Humble & most obedient Servant
J. Torris
His Excellency Dr. Franklin./.
 
Notation: Mr. Torris. Augt. 11. 1780
